Citation Nr: 1015009	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  03-01 393	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability diagnosed as back and hip pain due to lumbar 
scoliosis.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1969 to December 1971, and from August 1990 to July 
1991.  He also had periods of active duty for training 
(ACDUTRA) in the United States Army Reserves and National 
Guard.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a July 2001 rating decision by 
the Winston-Salem, North Carolina Department of Veterans 
Affairs (VA) Regional Office (RO).  In August 2002, a hearing 
was held before a Decision Review Officer.  In December 2003, 
a Travel Board hearing was held before the undersigned.  
Transcripts of both hearings are associated with the claims 
file.  In August 2004 and in January 2007, the case was 
remanded to the RO for further development.  In October 2009 
and March 2010, the Board received additional evidence 
(Veteran's statements) without a waiver of RO initial 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any action on his part is required.


REMAND

Because all action ordered in the Board's January 2007 Remand 
was not completed, these matters must, once again, be 
remanded for more complete development and adjudicatory 
action.  See Stegall v. West, 11 Vet. App. 268 (1998)(a 
remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders).  
Compliance with the Board's remand instructions is not a 
discretionary matter.  The RO should be well aware by now 
that when the Board fails to return a case to the RO for 
completion of actions ordered in a remand that were not 
completed, and the Board's decision is appealed, the U.S. 
Court of Appeals for Veterans Claims (Court) (either by 
endorsement of a Joint Motion by the parties or by Memorandum 
Decision vacating the Board's decision) routinely, under the 
Stegall precedent, returns the case to the Board for 
completion of the action the Board sought in the remand.  
The January 2007 Board Remand instructed that the RO arrange 
for the Veteran to be examined by an orthopedic specialist to 
determine the nature and likely etiology of his back and knee 
disabilities (and specifically whether they were incurred or 
aggravated during service or by injury/trauma during a 
certified period of ACDUTRA).  The examiner was to specify 
the diagnoses of the Veteran's low back and right knee 
disabilities, and comment on their likely etiology.  
Specifically the examiner was to opine whether, as likely as 
not, either disability was incurred during or aggravated by a 
period of active service or ACDUTRA.  Furthermore, the 
examiner was to comment on the opinions and statements in the 
record from R.F.G., M.D., P.T.H., M.D., and B.G., D.C.  The 
examiner was to explain the rationale for all opinions.

On September 2009 VA knee examination, right knee 
degenerative joint disease was diagnosed.  The examiner 
opined:

"I have been asked for an opinion if the [Veteran's] 
current knee symptoms are a continuation of the symptoms 
noted in the military.  The [Veteran] has mentioned his 
motor vehicle accident in 2007 which left him with right 
lower extremity weakness.  In reviewing the previous 
compensation and pension exam in 2005, he just had 
minimal crepitus.  In reviewing Dr. Hurley's notes, as 
we; as well as a letter, Dr. Hurley suggests that 
repetitive pounding may have caused this problem.  Given 
this and the fact that we do not have any notes from the 
[Veteran's] service days indicating medical visits for 
right knee pain, I cannot resolve this issue with[out] 
resort to mere speculation."

On September 2009 VA back examination, degenerative disk 
disease and marked scoliosis were diagnosed.  The examiner 
opined:

"I have been asked for an opinion if the [Veteran's] 
current spine pain is a continuation of the pain noted 
in the military.  Review of the records indicates on the 
[Veteran's] report of medical history from 1991 he 
indicates lower back pain.  I do not see any reports of 
doctor visits per se.  Given this self report, along 
with his history of scoliosis, I would state it is at 
least as likely as not that the [Veteran's] current back 
pain is a continuation of the pain noted in the 
military."

The Board finds that the September 2009 VA medical opinions 
are ambiguous because the examiner did not provide any 
supporting rationale and it is not clear that the opinions 
are based on all "procurable and assembled data."  
38 C.F.R. § 3.102 (2009); Jones v. Shinseki, No. 07-3060 
(U.S. Vet. App. Mar. 25, 2010); Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 302 (2009); Stefl v. Nicholson, 21. Vet. App. 
120, 124 (2007). 

Notably, after the examinations were completed, the AMC 
readjudicated these matters in an October 2009 supplemental 
statement of the case (SSOC).  It was noted that the 
examinations were inadequate; nevertheless the case was 
returned to the Board. 

The Board notes that when the response to a request for 
development suggests that further development is indicated 
for proper consideration of a medical questions raised, it is 
incumbent on the RO/AMC to proceed with such development to 
its logical conclusion, rather than simply return the case to 
the Board with evidentiary development in an incomplete 
state.

Notably, the Court has acknowledged that there are instances 
where a definitive opinion cannot be provided because 
required information is missing or can no longer be obtained 
or current medical knowledge yields multiple possible 
etiologies with none more likely than not the cause of the 
claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 
6 (2009) (noting that the Board need not obtain further 
medical evidence where the medical evidence "indicates that 
determining the cause is speculative").  However, it must be 
clear from some combination of the examiner's opinion  and 
the analysis of the record that the examiner has not invoked 
the phrase "without resort to mere speculation" as a 
substitute for the full consideration of all pertinent and 
available medical facts to which a claimant is entitled.  See 
Jones v. Shinseki, No. 07-3060 (U.S. Vet. App. Mar. 25, 
2010).  Such clarity is lacking in this case.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the Veteran 
to be examined by an orthopedic specialist 
(who has not previously examined 
him/offered an opinion in these matters) 
to determine the nature and likely 
etiology of his back and knee disabilities 
(i.e., whether such disabilities were 
incurred or aggravated during service or 
by injury/trauma during a certified period 
of ACDUTRA).  The Veteran's claims file 
must be provided to the examiner for 
review in conjunction with the 
examination.  The examiner is to specify 
the diagnoses for the Veteran's low back 
and right knee disabilities, and comment 
on their likely etiology, specifically 
opining whether each disability, at least 
as likely as not, was incurred in or 
aggravated by a period of active service 
or ACDUTRA.  If the examiner determines 
that either disability was not incurred 
in, but was aggravated by, a period of 
active duty/ACDUTRA the extent of 
disability due to such aggravation must be 
specified, to the degree possible.  
Furthermore, the examiner must comment on 
the opinions and statements already of 
record (from R.F.G., M.D., P.T.H., M.D., 
and B.G., D.C.), expressing agreement or 
disagreement as to each, and the basis for 
such).  The examiner must explain the 
rationale for all opinions.  If an opinion 
sought cannot be offered without resort to 
mere speculation, there must be adequate 
explanation why the assembled and 
procurable data do not allow for such.  

2.  The RO should then review the record, 
ensure that the development sought is 
completed in entirety, and then 
readjudicate these claims.  If either 
remains denied, the RO should issue an 
appropriate SSOC and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

